Citation Nr: 1535173	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-09 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a respiratory disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Rick Little, Accredited Agent


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active military service from April 1967 to December 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the benefits sought on appeal.  The Veteran timely appealed the decision, and the Board remanded the issues, most recently in December 2014, for further evidentiary development and adjudication.  In that remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain an additional VA examination concerning his claimed psychiatric disorder and issue a Statement of the Case regarding the skin and respiratory claims.  The AOJ scheduled the Veteran for a VA psychiatric examination in July 2014, which the Veteran asked to be rescheduled.  However, he then failed to report to the rescheduled examination.  The AOJ then provided the Veteran a SOC concerning the skin and respiratory claims in May 2015 and a supplemental statement of the case concerning the psychiatric claim in July 2015.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issues of entitlement to service connection for a skin and respiratory disorders, both including as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current psychiatric disorder.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.301, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development action needed to arrive at a decision on the claim decided herein has been accomplished.  In this respect, through a November 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  The Board also finds that the November 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned November 2009 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board thus concludes that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 112.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records, as well as records of his post-service treatment with VA treatment providers, have been associated with the claims file.  Further, the Board notes that the Veteran was scheduled for VA examination in July 2015, for which he failed to report.  He has not provided good cause for his failure to report.  See 38 C.F.R. § 3.655 (when entitlement to the benefit sought cannot be granted without an examination, and the claimant fails to appear without good cause, an original claim shall be rated based on the evidence of record; a claim other than an initial compensation claim shall be denied).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.
Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he has a psychiatric disorder, to include PTSD, that he believes began while he was on active duty or is otherwise etiologically linked to his time in service, to include his service in the Republic of Vietnam.  Service treatment records reflect that the Veteran was found to have a normal psychiatric system at multiple medical examinations conducted pursuant to his entry into active duty in 1967.  He made no complaints of any psychiatric problems during service, but was evaluated in the neuropsychiatric clinic in July 1969, at which time he was diagnosed with "passive-aggressive personality, severe."  At his November 1969 discharge examination, he was again found to have a normal psychiatric system.  Post-service treatment records reflect that the Veteran has been followed by VA treatment providers on an ongoing basis for a diagnosis of alcohol dependence. 

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disorder, because the evidence does not establish that the Veteran has a currently diagnosed psychiatric disorder.  In that connection, the Board notes, as discussed above, that the Veteran was diagnosed with "passive-aggressive personality" while still in service.  However, personality disorders are not diseases or injuries within the meaning of the applicable legislation for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Moreover, at his separation report of medical examination, conducted in November 1969, he was found to have a normal psychiatric system.  Post-service records from the Veteran's ongoing treatment with VA providers reflect that he has been treated for alcohol dependence, but no diagnosis of any acquired psychiatric disorder has been assigned at any time during the appeal period.  To the contrary, when asked on multiple occasions, including during several evaluations in 2009 concerning his diagnosis of alcohol dependence, the Veteran denied experiencing any psychiatric symptomatology.  Although he was noted at a December 2009 Agent Orange evaluation to be "followed at [Mental Health] for his PTSD," no such records are present in the file, and at a November 2009 social work evaluation, the Veteran was noted to be "vague about PTSD and no problems with this have been documented in his chart."  

In this case, the evidence of record does not establish that the Veteran has been diagnosed as having any chronic psychiatric disorder other than alcohol dependence at any point during the appeal period.  Given these findings, the Board finds that the Veteran has not demonstrated a diagnosed psychiatric disorder that may be service connected.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (holding that a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service"); see also 38 C.F.R. § 3.301(a) (establishing that service connection may not be granted for disabilities that are the result of abuse of alcohol or drugs).  In the absence of proof of a current psychiatric disorder, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a current psychiatric disorder, the Board must conclude the Veteran does not currently suffer from any such disability.  Without competent evidence of disability due to disease or injury, the Board must deny this claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board has considered the Veteran's contention that he has a psychiatric disorder that is related to service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board finds that the question of whether the Veteran has a psychiatric disorder to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of an alleged disability little probative value, as he is not competent to opine on such complex medical questions, and diagnosing a psychiatric disorder is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

In that connection, and specifically to answer the complex medical questions posed in this case, VA sought further medical opinion evidence.  In that regard, the Court has emphasized that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In this instance, the duty to assist has been frustrated by the Veteran's failure to report for a VA examination needed to produce evidence essential to his claim for service connection.  If the Veteran believes he is entitled to service connection for a psychiatric disorder, he must at least fulfill his minimal obligation of reporting for a VA medical examination when it is scheduled.  As already noted, when entitlement to an original compensation claim cannot be established without a VA examination and a claimant, without good cause, fails to report for such an examination, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655.  As discussed, the record is negative for objective findings of any psychiatric disorder.  As the Veteran has failed to report to a VA examination without showing good cause, and without any medical evidence to support his claim of nexus, the Board has no alternative but to deny the Veteran's claim for service connection.  See Kowalski, 19 Vet. App. at 176 (holding that appellant's refusal to undergo a VA examination was addressed appropriately by 38 C.F.R. § 3.655(b)).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not helpful to this claimant.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for a skin disorder and a respiratory disorder, including as due to herbicide exposure.
VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  In relevant part, chloracne and porphyria cutanea tarda must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). 

Relevant evidence of record consists of the Veteran's service treatment records and records of post-service VA treatment.  Service treatment records reflect that the Veteran was treated for blisters of the feet in February 1967, which was diagnosed at the time as hyperhidrosis.  No complaints of any respiratory difficulties are present in the service treatment records, and the Veteran was found to have normal skin and a normal cardiovascular system at his November 1969 separation report of medical examination.  He made no complaints of any skin or respiratory problems at his separation report of medical history.  Post-service treatment records reflect that he was seen in 2003 for an Agent Orange examination, at which time he reported a "skin tumor on his scalp since the mid 1980s."  No diagnosis was assigned at that examination, although he has been seen on multiple occasions for seborrheic keratosis, intertrigo, and "tinea" since that time.  VA records further reflect a past medical history of "dermatitis," but no etiological opinion has been provided.  In addition, the Veteran was treated for an upper respiratory infection in December 2009, at which time he underwent a chest x-ray that showed a small density in his lungs.  Follow-up chest x-rays in April and June 2010 showed what the treatment provider identified as a probable calcified granuloma or inflammatory changes, although referral to a pulmonary specialist was recommended.

Here, no examination was conducted concerning the Veteran's claimed skin and respiratory disorders, despite his known exposure to herbicides while on active duty and the record of treatment for multiple skin complaints during the appeal period, as well as the 2009 and 2010 chest x-rays showing a possible calcified granuloma or other lung disorder.  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must therefore remand to obtain additional examination and medical nexus opinion regarding the etiology of the Veteran's claimed skin disorder and respiratory disorder, based on both examination and a thorough review of his claims file.  

Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for a skin disorder and a respiratory disorder, both including as due to his conceded exposure to herbicides.  38 U.S.C.A. § 5103A.  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a clear diagnosis for any skin disorder and respiratory disorder the Veteran currently experiences.  For each such diagnosed disorder, the examiner must offer a well-reasoned etiological opinion as to whether the disorder is directly linked to the Veteran's time on active duty.  The examiner must also offer an opinion as to whether it is at least as likely as not that any such disorder is etiologically linked to the Veteran's exposure to herbicides while serving in Vietnam.  Updated VA treatment records should also be secured on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for VA examination to determine the nature and etiology of his claimed skin and respiratory disorders.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b).  The claims folder must be made available to the examiner and reviewed in conjunction with each examination.  A complete rationale for all conclusions reached must be included.

The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide a diagnosis for each skin disorder and respiratory disorder found.  As for each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is attributable to the Veteran's time on active duty, including conceded herbicide exposure therein.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions, including his multiple treatments for skin rash and seborrheic keratosis, as well as the 2009 and 2010 chest x-rays showing what was identified as a possible calcified granuloma in the lungs.

The entire claims file, including a copy of this remand, must be made available to and reviewed by each examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.
3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the Veteran must be furnished a Supplemental Statement of the Case and afforded the appropriate time for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


